Citation Nr: 0122755	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  96-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fungal infection of the hands and feet.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Regional 
Office (RO) that found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for fungal infection of the hands and feet.

By rating decision dated in July 1992, the RO denied the 
veteran's claim for service connection for fungus of the 
hands and feet.  He was notified of this decision and of his 
right to appeal by a letter dated the following month, but a 
timely appeal was not received.  As such, that determination 
became final.  38 U.S.C.A. § 7105 (West 1991).  

The Board points out that in a supplemental statement of the 
case issued in November 2000, the RO concluded that the 
additional evidence submitted by the veteran was new and 
material, but the veteran's claim for service connection for 
a fungal infection of the hands and feet remained denied 
based on a review of the entire record.  Nevertheless, the 
Board characterized the issue as noted on the preceding page 
since it is not bound by the RO's determination concerning 
whether evidence is new and material.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268, 269-79 (1999) (per curiam).  

The RO issued a statement of the case in October 1999 
pertaining to the issue of entitlement to an increased rating 
for pilonidal cyst.  Since a timely substantive appeal was 
not received, this decision is limited to the issue noted on 
the preceding page.


REMAND

In his November 1995 substantive appeal, the veteran 
indicated that he wished to appear before a Member of the 
Board, and chose to appear personally in Washington, D.C. for 
a personal hearing, rather than to appear personally before 
the Board at the local RO.  The veteran was scheduled to 
appear before the Board in Washington D.C. in September 2001.  
In an August 2001 letter to the Board, the veteran indicated 
that he would be unable to appear in Washington, D.C. due to 
financial constraints associated with traveling, and he 
requested a hearing at the local RO in Seattle, Washington.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule a hearing for 
the veteran at the RO before the Board.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) is fully complied with and 
satisfied. 

3.  Thereafter, the RO should issue a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	NADINE W. BENJAMIN 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


